Citation Nr: 1129465	
Decision Date: 08/10/11    Archive Date: 08/23/11

DOCKET NO.  08-23 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 



INTRODUCTION

The Veteran had active military service from November 1945 to May 1947.

The appeal comes before the Board of Veterans' Appeals (Board) from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied entitlement to service connection for hearing loss and tinnitus.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A bilateral hearing loss disability was not shown in service, and any current bilateral hearing loss disability is unrelated to service or to a disease or injury of service origin.

2.  Tinnitus was not shown in service or for many years thereafter, and is unrelated to service or to a disease or injury of service origin.  


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by active military service, nor may such incurrence be presumed.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1116, 1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2010).

2.  Tinnitus was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1116, 1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) have been fulfilled.  In this case, the Veteran filed his service connection claims in March 2006.  Thereafter, he was notified of the provisions of the VCAA by the RO in correspondence dated in April 2006.  This letter notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claims, identified the Veteran's duties in obtaining information and evidence to substantiate his claims, and provided other pertinent information regarding VCAA.  Subsequently, the claims were reviewed and a supplemental statement of the case (SOC) was issued in May 2009.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).  The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, removing the sentence in subsection (b)(1) stating that VA will request the claimant provide any evidence in the claimant's possession that pertains to the claim.  Subsection (b)(3) was also added and notes that no duty to provide § 5103(a) notice arises "[u]pon receipt of a Notice of Disagreement" or when "as a matter of law, entitlement to the benefit claimed cannot be established."  See 73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).

During the pendency of this appeal, the United States Court of Appeals for Veterans Claims (hereinafter "the Court") in Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the VCAA notice requirements applied to all elements of a claim.  An additional notice as to this matter was provided in February 2007.

The Veteran has been made aware of the information and evidence necessary to substantiate his claims and has been provided opportunities to submit such evidence.  A review of the claims file also shows that VA has conducted reasonable efforts to assist him in obtaining evidence necessary to substantiate his claims during the course of this appeal.  Service treatment records have been obtained and associated with his claims file.  The Veteran has also been provided VA examinations dated in June 2007 and July 2008 to determine the nature and etiology of his claimed disabilities.

The Board notes that there are no VA or private treatment records within the file other than the October 2008 letter provided by the Veteran.  In an April 2006 letter, the RO requested the Veteran either obtain or identify any treatment records for his claimed disorders so that the RO may obtain them.  No private treatment providers were identified.  The Court has also held that VA's "duty to assist is not always a one-way street." Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  If a veteran wishes help he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining relevant evidence.

Furthermore, the Veteran has been notified of the evidence and information necessary to substantiate his claims, and he has been notified of VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating his claims.

Laws and Regulations- Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on the basis of the merits of such claim is focused upon (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period.  In addition, certain chronic diseases, including sensorineural hearing loss, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (2010).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. §3.385 (2010).

The Board points out, however, that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

To establish service connection for tinnitus, the veteran is not obliged to show that his tinnitus was present during active military service.  However, if there is insufficient evidence to establish that a claimed chronic disability was present during service, the evidence must establish a nexus between his current disability and his in-service exposure to loud noise.  See Godfrey v. Derwinski, 2 Vet. App. 352 (1992).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

Factual Background

The Veteran contends he is entitled to service connection for hearing loss and tinnitus incurred as a result of noise exposure during his active service.  The Veteran's report of honorable discharge indicates that his military occupational specialty was truck driver.  The claims file also indicates the Veteran was awarded the Purple Heart for shrapnel wounds to the back.  

Service treatment records are negative for complaints of hearing loss or tinnitus.  In May 1944 enlistment and April 1947 discharge examination reports, the examiner noted hearing (whispered voice) of 15/15 in the right and left ears.  

In post-service VA examinations dated in May 1947 and November 1949, the examiners each noted normal ears. 

During a June 2007 VA examination, the Veteran complained of difficulty hearing with soft speech in the presence of background noise and when not facing the speaker.  He indicated that he served in the Army infantry during World War II and was exposed to artillery and rifle fire.  He reported he had an incident of acoustic trauma when a mortar shell exploded rendering him unconscious and that hearing protection devices were not issued.  The Veteran denied occupational and recreational noise exposure.  The examiner noted that there was no history of tinnitus.  Upon examination, the diagnosis was mild to moderately-severe sensorineural hearing loss in both ears.  

In a July 2008 VA addendum, the examiner noted that whispered voice testing was normal in each ear during the enlistment physical dated in 1944 and again during separation physical dated in 1947.  There were no complaints of hearing loss or tinnitus at the time of separation or during a VA examination in 1949.  The examiner opined that hearing loss is less likely as not caused or a result of combat noise exposure.  The examiner based her opinion on the whispered voice test results at the time of separation and the VA examination dated in 1949.  The examiner further noted that the there has been no private medical or audiological data to support the presence of hearing loss during service or evidence that this condition manifested to a compensable degree within one year following release from active duty.  Due to the lack of medical evidence, it is less likely as not that hearing loss is caused by military noise exposure. 

In an October 2008 letter, I. K., Ph.D., reported that the Veteran was seen for audiological evaluation.  It was noted that the Veteran served in the Army and that his chief complaints include hearing difficulty and tinnitus, particularly in the left ear.  It was noted that the Veteran was wearing hearing aids bilaterally.  The Veteran attributed his hearing difficulty as well as his onset of tinnitus secondary to multiple explosions while he served in the artillery.  The examiner noted that the Veteran has significant permanent hearing impairment in both ears.  I.K. concluded that it is more than likely that his hearing loss as well as his complaint of tinnitus was due to his military experience.  

Analysis

In this case, in-service hazardous noise exposure has been conceded, and acknowledged by the VA audiologist in June 2007.  The Board finds that the most persuasive medical evidence that specifically addresses the question of whether the Veteran's bilateral hearing loss and tinnitus were incurred as a result of noise exposure during service weighs against the claims.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).

The Veteran's written statements and comments made during the VA examination reveal that he reports experiencing a loss of hearing and a ringing in his ears, which he attributes to service.  The Board notes that in adjudicating a claim the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  In addition, the Board acknowledges that the Veteran is competent to give evidence about what he experiences; for example, he is competent to report experiencing certain symptoms, such as hearing loss.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds the Veteran to be credible in his reports of the symptoms he experiences.

The record contains conflicting medical opinions regarding the relationship between current bilateral hearing loss and tinnitus and service.  In such cases, it is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  A medical opinion may not be discounted solely because the examiner did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The October 2008 letter by a private audiologist submitted by the Veteran offers an opinion on etiology of the Veteran's hearing loss or tinnitus.  The examiner stated that the Veteran's hearing loss and tinnitus was likely due to his military experience.  

In contrast to the opinion expressed by the private examiner in the letter, in a July 2008 VA addendum, following review of the previous VA examination reports and service treatment records, the audiologist opined that the Veteran's hearing loss and tinnitus were not caused by or a result of service.  Further, the VA examiner supported this decision, and stated that the Veteran's hearing loss and tinnitus were not attributable to service as his hearing at discharge was within normal limits and specifically referred to the "normal" finding during the post-service 1949 VA examination.  

The Board finds the opinion of the VA examiner to be more persuasive than the October 2008 opinion from Dr. K.  The VA examiner's opinion was based on a thorough review of the history including the Veteran's service treatment records and previous VA examination reports.  Moreover, the VA examiner, in contrast to the private physician, provided detailed rationale for her opinion.  

While Dr. K. stated that the Veteran's hearing loss and tinnitus was due to his military service, this opinion is of diminished probative value.  The Court has stated that "most of the probative value of a medical opinion comes from its reasoning", and that the Board "must be able to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion."  See Nieves-Rodriguez, 22 Vet. App. at 304.  The Board notes that October 2008 letter from Dr. K. did not address whether the claims file was reviewed including the findings of normal hearing during the 1947 separation examination and 1949 post-service VA examination, and did not support his opinion with any kind of rationale, as the VA examiner did.

Thus, the competent, probative (persuasive) evidence on the question of whether hearing loss or tinnitus was incurred in or due to active duty service weighs against the claims for service connection.

While normal hearing in service is not dispositive that service could have later caused hearing loss, there is no probative medical evidence which refutes the VA medical opinion, and there is no evidence that the Veteran ever sought treatment for hearing loss or tinnitus prior to 2007.  The passage of many years between discharge from active service and the medical documentation of a claimed disability may be considered evidence against a claim of service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  As such, the Board finds that service connection for bilateral hearing loss and tinnitus is not warranted.

For the foregoing reasons, the claims for service connection for bilateral hearing loss and tinnitus must be denied.  In arriving at the decision to deny the claims, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).

(CONTINUED ON NEXT PAGE)







ORDER

Entitlement to service connection for bilateral hearing loss is denied. 

Entitlement to service connection for tinnitus is denied. 




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


